NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 200285-U

                                   Order filed June 2, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                        )      Appeal from the Circuit Court
      ILLINOIS,                                         )      of the 12th Judicial Circuit,
                                                        )      Will County, Illinois,
             Plaintiff-Appellee,                        )
                                                        )      Appeal No. 3-20-0285
             v.                                         )      Circuit No. 17-CF-319
                                                        )
      DEVON I. HERRON,                                  )      Honorable
                                                        )      David M. Carlson,
             Defendant-Appellant.                       )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE DAUGHERITY delivered the judgment of the court.
            Justices Holdridge and Lytton concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: The circuit court adequately considered defendant’s mental illness and did not
                  abuse its discretion in sentencing defendant.

¶2          Defendant, Devon I. Herron, appeals following the Will County circuit court’s order

     sentencing him to 38 years’ imprisonment for attempted first degree murder. Defendant argues

     the court abused its discretion by not adequately considering his mental illness in mitigation

     resulting in the imposition of an excessive sentence. We affirm.
¶3                                           I. BACKGROUND

¶4            Defendant was charged with two counts of attempted first degree murder (720 ILCS 5/8-

     4(a), 9-1(a)(1) (West 2016)), four counts of aggravated battery (id. § 12-3.05), and one count of

     unlawful use of a weapon by a felon (UUWF) (id. § 24-1.1). Defendant waived his right to a jury

     trial.

¶5            The evidence at the bench trial established that defendant stabbed Glen Bass multiple

     times in the parking lot of Joliet Central High School. The court found defendant guilty of all

     counts except UUWF.

¶6            At defendant’s sentencing hearing, the State presented Bass’s victim impact statement

     and photographs depicting his injuries as evidence in aggravation. Defense counsel presented a

     psychiatric evaluation prepared by Dr. Monica Argunedo and defendant’s activity log while in

     the Will County jail as evidence in mitigation.

¶7            The State argued that several factors weighed heavily in favor of imposing an extended-

     term sentence. The State noted defendant’s conduct caused serious harm, defendant had a

     criminal background, there was a need for deterrence, the victim was over the age of 60, and the

     offenses occurred on school grounds. Additionally, the State referred to defendant’s recorded

     conversation with his cellmate wherein he bragged about the offenses.

¶8            Defense counsel referred to Argunedo’s psychiatric evaluation wherein Argunedo

     concluded that it was unlikely defendant would have engaged in the behavior of the alleged

     offense without the psychotic symptoms. Additionally, Argunedo’s evaluation stated defendant

     only began experiencing the psychotic episode shortly before the offenses.

¶9            Defense counsel discussed factors in mitigation and referenced section 5-5-3.1 (730 ILCS

     5/5-5-3.1 (West 2016)) of the Unified Code of Corrections. Referencing section 5-5-3.1(a)(4),


                                                       2
       counsel stated that while defendant’s behavior noted in the evaluation did not rise to the level of

       an insanity defense, counsel believed the information contained in the evaluation provided the

       court with insight and hoped it would find it mitigating.

¶ 10              Regarding defendant’s mental illness and Argunedo’s report, the court stated:

                                “[Defense counsel], you did give me the report. And I completely

                         understand the difference between mitigation and rising to a level of legal

                         sufficiency to be either a defense or even going so far as fitness issues. And there

                         are great concerns I have with some of the findings that the doctor made in that,

                         including the idea of voices, including the idea of there perhaps being

                         schizophrenic episodes, those sort of things. But the reality is it doesn’t rise to the

                         level of a legal defense. So I can give it—I will give it the weight it deserves in

                         the mitigation portion of this. But I can’t also use that simply to negate all of the

                         aggravating factors that appear to be here.”

¶ 11              The court continued to address defendant’s criminal history, education level, and youth

       stating:

                                “One of the things, and I think you have heard me say this, when it comes

                         to one of [defendant’s] priors, which is residential burglary, I always find that to

                         be—and I am not alone in this, seeing the legislature said that residential burglary

                         is a mandatory prison case with the exception of TASC, because I find someone

                         who has the ability to go into someone else’s residence, someone else’s sanctuary,

                         someone else’s place of peace, it requires a mindset that very few people possess

                         or can possess. And that’s one of [defendant’s] priors.




                                                            3
        The other is the aggravated battery that occurred on the same or roughly

about the same time as this. But both of those, while I don’t know if a residential

burglary is technically considered a crime of violence, it is a crime that this court

takes very seriously in determining someone’s propensity to commit crimes again,

which at this stage of the proceedings I believe is very relevant in determining an

appropriate sentence.

        [Defendant], you are 24 years old. You are a young man that truly for the

most of us who sit in this room right now we remember back to 24 or 22 or 21

when all this stuff happened and we look back and say wow, those were pretty

good years, but I still acted pretty crazy.

        In this situation though those years have brought you here and your

actions at that time are such that you in a certain extent have forfeited some of the

best years of your life because of those actions. And that’s one of the things

unfortunately we deal with in here way too often. And whether it was something

that could have been stopped years ago, perhaps the first time you had an

interaction with the criminal justice system; perhaps school—I noticed, what did

you get through the 9th grade? Is that what it said in the PSI I think? It says that

you went to—actually you got your GED, but you stopped at the 10th grade at an

alternative school in Chicago.

        These are all things that I look back here and I—quite frankly it

aggravates me because now I am dealing with it in a way that the options are very

limited for you. Maybe years ago someone could have done something. Someone




                                   4
                      could have helped you. You could have got what you needed to not be here. But

                      you didn’t.

                              And just like a lot of things in this world unfortunately, that ship has

                      sailed.”

¶ 12          The circuit court merged the four counts of aggravated battery and one count of

       attempted first degree murder with the remaining attempted first degree murder count, and

       sentenced defendant to an extended term of 38 years’ imprisonment, followed by 3 years of

       mandatory supervised release. Defendant filed a motion to reconsider sentence, which the court

       denied. Defendant appealed.

¶ 13                                             II. ANALYSIS

¶ 14          On appeal, defendant argues the circuit court abused its discretion by not adequately

       considering defendant’s mental illness in mitigation resulting in the imposition of an excessive

       sentence.

¶ 15          “It is well settled that a trial judge’s sentencing decisions are entitled to great deference

       and will not be altered on appeal absent an abuse of discretion.” People v. Jackson, 375 Ill. App.

       3d 796, 800 (2007). A reviewing court “must not substitute its judgment for that of the trial court

       simply because the reviewing court would have weighed the factors differently.” Id. at 800-01. A

       sentence that falls within the statutorily prescribed range is presumptively valid (People v. Busse,

       2016 IL App (1st) 142941, ¶ 27), and “is not an abuse of discretion unless it is manifestly

       disproportionate to the nature of the offense” (People v. Franks, 292 Ill. App. 3d 776, 779

       (1997)). “Importantly, it is the seriousness of the crime—rather than the presence of mitigating

       factors—that is the most important factor in determining an appropriate sentence.” People v.

       Decatur, 2015 IL App (1st) 130231, ¶ 12. The sentencing “court is not required to give


                                                         5
       defendant’s rehabilitative potential more weight than the seriousness of the offense.” People v.

       Nussbaum, 251 Ill. App. 3d 779, 781 (1993). We presume the circuit court considered the

       relevant factors and mitigation evidence presented. People v. Wilson, 2016 App (1st) 141063,

       ¶ 11. The court is not required to “recite and assign a value to each factor.” Id. It is defendant’s

       burden to show that the court did not consider the relevant factors. Id.

¶ 16          The sentencing range for attempted first degree murder is 6 to 60 years’ imprisonment.

       720 ILCS 5/8-4(c)(1), 9-1 (West 2016); 730 ILCS 5/5-4.5-25(a), 5-5-3.2(a)(8) (West 2016).

       Defendant’s sentence is within the applicable range; therefore, it is presumptively valid. See

       Busse, 2016 IL App (1st) 142941, ¶ 27.

¶ 17          Additionally, it is clear from the record that the circuit court considered defendant’s

       mental illness as a mitigating factor. Arguing to the contrary, defendant highlights a portion of

       the record where the court stated, “[m]aybe years ago someone could have done something.

       Someone could have helped you. You could have got what you needed to not be here. But you

       didn’t. And just like a lot of things in this world unfortunately, that ship has sailed.” Defendant

       contends that this comment showed that the court did not adequately consider his mental illness

       because Argunedo’s report stated defendant only began experiencing the psychotic episode

       shortly before the offenses. Further, the court should not have punished defendant for not seeking

       help where the onset of the symptoms only emerged shortly before the crime. However, this is a

       misleading reading of the record. A complete reading of the record reveals that the court was not

       referencing defendant’s mental illness but rather defendant’s prior run-ins with the criminal

       justice system and shortcomings in school.

¶ 18          Thus, based on a complete reading of the record, the circuit court adequately considered

       defendant’s mental illness and did not abuse its discretion in sentencing defendant.


                                                         6
¶ 19                                  III. CONCLUSION

¶ 20   The judgment of the circuit court of Will County is affirmed.

¶ 21   Affirmed.




                                               7